                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


INTERNATIONAL INSURANCE
COMPANY OF HANNOVER SE,

       Plaintiff,

v.                                                           CV 17-0825 RB/JHR

CONNORS & SONS CLASSY
CONSTRUCTION, LLC, et al.,

       Defendants.

      ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
                     RECOMMENDED DISPOSITION

       This matter is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (PFRD), filed September 20, 2018. (Doc. 21.) The parties were notified

that objections were due within 14 days of service of the PFRD and that if no objections were filed,

no appellate review would be allowed. To this date, no objections have been filed.

       IT IS THEREFORE ORDERED that:

       1) the PFRD is adopted as an order of the Court; and

       2) the Motion to Dismiss, or in the Alternative, to Stay Proceedings (Doc. 9) is denied.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE
